Citation Nr: 1436063	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  06-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for residuals of pulmonary emboli.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1958 to February 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania that denied service connection for hypothyroidism, hypogonadism, and pituitary and adrenal dysfunction (hereafter pituitary dysfunction) and that granted entitlement to service connection for pulmonary emboli and assigned a noncompensable rating, effective October 31, 2003.  

As indicated in its May 2006 statement of the case (SOC), the RO considered the claim for an initial compensable rating for residuals of pulmonary emboli to be part of a claim for an increased rating for left leg phlebitis that was also denied in the May 2004 decision.  

The Veteran testified before a Veterans Law Judge (VLJ) at the Board in April 2007; a copy of the hearing transcript is in the record.  

In an October 2007 decision, the Board recharacterized the issues and treated these two claims separately, because pulmonary emboli and phlebitis affect different areas of the body.  In its October 2007 decision, the Board denied the claim for an increased rating for left leg phlebitis and remanded the claims for service connection for pituitary dysfunction and for a compensable rating for pulmonary emboli for further development.  The Board again remanded the claims for further development in March 2009. 

In a May 2012 letter, the Board informed the Veteran that the VLJ who conducted the April 2007 hearing was no longer with the Board.  The letter indicated that the Veteran had the right to a hearing before another VLJ and that if he did not respond within 30 days, the Board would assume he did not want another hearing.  The Veteran did not respond and the Board will accordingly address the remaining claims on the merits.


In February 2013, the Board granted service connection for pituitary dysfunction.  Therefore, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

Also in February 2013, the Board denied a compensable rating for pulmonary emboli and remanded the issue of a total rating based on individual unemployability (TDIU) for further development.  The Veteran appealed that portion of the decision regarding an increased rating for pulmonary emboli to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court vacated that portion of the Board's February 2013 decision regarding an initial compensable rating for pulmonary emboli and remanded the claim for compliance with the instructions in a Joint Motion for Partial Remand.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in March 2014, the Veteran granted a power-of-attorney in favor of the attorney cited above with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system contain additional VA outpatient treatment records that have been considered.  

As a final preliminary matter, in July 2014, the Veteran's representative submitted additional evidence relevant to the claim on appeal and for entitlement to TDIU with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  However, in the February 2013 remand, the Board directed that the RO consider the issue of entitlement to a TDIU in the first instance.  Because the AOJ must address the applicability of the provisions of 38 C.F.R. § 4.16, the Board refers the matter including new evidence received by the Board in July 2014, to the AOJ for action in compliance with the prior remand.  See 38 C.F.R. § 19.38 (2013).  The Veteran, as a matter of law, has the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

For the entire period of time covered by this appeal, the residuals of chronic pulmonary emboli require continuous anticoagulant therapy and the surgical insertion of an inferior vena cava filter without evidence of pulmonary hypertension or right ventricular dysfunction and do not include respiratory dysfunction.  


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent, but not higher, for residuals of pulmonary emboli are met for the entire period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6817 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The claim for an initial compensable rating for residuals of pulmonary emboli arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Nevertheless, in correspondence in October 2007 and in a November 2008 supplemental SOC (SSOC), the AOJ provided the criteria for substantiating an increased rating and explained VA's and the Veteran's respective responsibilities to obtain relevant evidence with an opportunity to respond.  In correspondence in July 2014, the Veteran's representative referred to the rating criteria and provided argument in support of an increased rating, thus demonstrating actual knowledge of the criteria.  

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In October 2007 and March 2009, the Veteran was requested to execute and return the necessary forms for obtaining all post service private clinical records pertaining to his disabilities including any additional records from the Fitzgerald-Mercy Hospital.  As the Veteran did not execute and return the forms, the AOJ was not required to take additional action and substantially complied with the Board's remand instructions.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the March 2009 remand, the Board noted that additional testing had been recommended for the evaluation of the service-connected pulmonary emboli and instructed the AOJ to afford the Veteran a new pulmonary examination for purposes of ascertaining the current nature and extent of severity of his residuals of pulmonary emboli.  The Veteran was afforded such an examination in April 2010.  For the reasons indicated below, the examination was adequate and therefore complied with the Board's remand instructions.  Since the last examination was conducted, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that a higher schedular rating may still be possible (e.g., pulmonary hypertension, right ventricular hypertrophy or cor pulmonale).  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Veteran served as a U.S. Army engineer and paratrooper.  He contended in a May 2005 notice of disagreement that the residuals of chronic pulmonary emboli are more severe than are contemplated by a noncompensable rating.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's pulmonary emboli residuals have been rated under 38 C.F.R. § 4.97, DC 6817, applicable to pulmonary vascular disease.  The criteria of DC 6817 specifically reference pulmonary embolism.  Under DC 6817, when the disease is asymptomatic, following resolution of pulmonary thromboembolism, a noncompensable rating is assigned.  A 30 percent rating is assigned when there is symptomatic pulmonary vascular disease, following resolution of acute pulmonary embolism.  A 60 percent rating is assigned when there is chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  The maximum 100 percent rating is assigned when there is primary pulmonary hypertension; or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  A note to the Rating Schedule indicates that other residuals following a pulmonary embolism should be evaluated under the most appropriate rating code.

The Veteran was hospitalized at the Fitzgerald-Mercy Hospital in December 1998 and January 1999 for multiple bilateral pulmonary emboli.  The attending physicians prescribed several anti-coagulant medications.  In follow up care in April 2002, a private physician noted consideration should be given to the insertion of a vena cava filter.  Although operative reports of this surgical procedure are not of record, starting in September 2002, private physician's referred to the placement of a Greenfield filter at Fitzgerald-Mercy Hospital.  In a January 2003 letter, a private hematologist and pulmonologist noted that he expected the Veteran to require anticoagulant medication for the rest of his life.  The presence of the filter and the use of anticoagulant medication were also noted by a VA examiner in January 2004.  There was no mention of pulmonary hypertension or right ventricular hypertrophy in any clinical or examination record.  

The RO granted service connection and a noncompensable rating for residuals of chronic pulmonary emboli, effective October 30, 2003, the date of receipt of the claim for service connection.   The RO rated the residuals using Diagnostic Code 6817 but based the assigned rating on evidence that the Veteran was asymptomatic and no longer experienced pulmonary emboli.  

During the April 2007 Board hearing, the Veteran testified that he continued to experience swelling in his left leg (the original source of the blood clots), that he continued to use anticoagulant medication, and that he was told he had lost 15 percent of his lung function due to scarring.  He testified that he stopped working as an iron worker in 2006.  

In February 2008, a VA pulmonologist and Director of Pulmonary Medicine at a VA medical center noted a review of the claims file including the episode of massive pulmonary emboli in December 1998.  The physician noted that the Veteran had sustained some decreased lung function, received a Greenfield filter, and remained on anticoagulant medication.  The Veteran reported that he was now able to walk only 40 to 50 yards and barely up one flight of stairs.  He had a history of cigarette smoking up to 3 packs a day for about 27 years but quit in 1990.  On examination, lungs were clear to auscultation and percussion.  The physician diagnosed post massive pulmonary emboli in 1998, obesity, sleep apnea, and possible chronic obstructive pulmonary disease (COPD).  He noted that it was extremely likely that the Veteran's massive pulmonary emboli were a long-term sequelae of his initial leg injury, which was severe and permanent, leading to a chronic area of severe venous stasis.  What was not clear was whether his current symptoms were related to his pulmonary embolism, and hence the original injury.  The physician noted that chronic thromboembolic disease with pulmonary hypertension were uncommon sequelae of unresolved pulmonary embolism.  However, an April 2002 CT scan had suggested that the pulmonary emboli had fully resolved.  Alternatively, the physician noted that the current symptoms were more likely related to COPD, obesity, and deconditioning.  Improved symptoms with the use of inhalers pointed to COPD as a more significant factor.  In addition, he likely had obstructive sleep apnea, which tended to worsen with age and weight gain.  The physician recommended that the Veteran undergo pulmonary function testing, an echocardiogram, exercise saturation test, chest X-ray, and formal cardiopulmonary exercise test.  Also, the physician recommended a repeat sleep study and that the Veteran be placed on a careful diet to lose weight.

VA pulmonary function tests were conducted in June 2009.  In August 2009, VA the physician that conducted the February 2008 pulmonary evaluation reviewed the test results and noted that in his opinion the pulmonary emboli almost certainly resulted from the initial leg injury and severe deep venous thrombosis.  Unfortunately, only one of the five tests he had recommended had been conducted, i.e., pulmonary function testing in June 2009.  The interpretation of that testing was that there was moderate obstruction when one calculated the FEV1/FVC, as currently recommended by the "ATS."  There was significant bronchodilator response.  Lung volumes showed air-trapping and there was mild diffusion impairment (of 68 percent).  The results were most consistent with moderately severe COPD.  This suggested that COPD, rather than obesity or residuals of pulmonary emboli, was the most important physiologically at this point.  Also of note was an April 2002 CT scan which showed no residual pulmonary emboli.  However, the physician still recommended that additional tests be done for a thorough evaluation.  It also appeared likely that he had sleep apnea.  

A VA chest X-ray in November 2009 revealed a nodule in the anterior 4th interspace on the right which was probably a granuloma.  A VA echocardiogram was done in January 2010.  In February 2010, the VA physician that conducted the VA pulmonary evaluations in February 2008 and August 2009 noted that, after reviewing the January 2010 echocardiogram, it appeared increasingly likely that the Veteran did not have substantial pulmonary emboli residuals.  His dyspnea on exertion was more likely due to a combination of COPD, obesity, and deconditioning.  

An April 2010 VA pulmonary function test revealed moderate obstruction after calculating the FEV1/SVC, as currently recommended by the "ATS."  There was a significant bronchodilator response.  Lung volumes showed air-trapping, and there was mild diffusion impairment.  

In April 2010, the VA pulmonologist who conducted the VA pulmonary evaluations in February 2008 and August 2009, and who prepared the February 2010 report, stated that he had reviewed the Veteran's chart for the fourth time and still the "v/q scan" which he had recommended had not been done.  Therefore, his opinion was the same as in his February 2010 note.  Subsequently, in April 2010 the physician noted that the recommended "v/q scan" was done earlier that month and that a ventilation scan showed mild air trapping in the base of the right lung and a perfusion scan showed no segmental defect.  The impression was that there was a low probability for pulmonary emboli.  He therefore concluded in summary that the Veteran did not have evidence supporting a diagnosis of chronic thromboembolic disease after his massive pulmonary in 1998.  His estimated "pPA" on echocardiogram was normal and the "v/q scan" did not show any perfusion defects.  Thus, the objective data did not support respiratory dysfunction as a residual of pulmonary emboli in this case.  It was more likely that his dyspnea was related to a combination of well-documented progressive obesity, with a body mass index of 43 which classified him as extremely obese; deconditioning; and COPD, which was now documented to be of moderate severity.

VA has obtained and considered additional records of private and VA medical care.  The Veteran was provided adequate testing and medical examinations with clinical observations and conclusions with rationale that can be applied to the rating criteria.  Therefore, the Board finds that there has been substantial compliance with the instructions in its remands and with the Joint Motion for Partial Remand.   

The Board finds that an initial rating of 60 percent, but not higher, for residuals of pulmonary emboli is warranted under the provisions of DC 6817 for pulmonary vascular disease based on the need for a surgically implanted vena cava filter and continuous use of anticoagulant medication.  A higher rating is not warranted because there is no competent evidence of pulmonary hypertension, right ventricle hypertrophy, or cor pulmonale.  The Board further finds that a separate rating for residuals of respiratory dysfunction is not warranted because the weight of competent evidence is that the Veteran's reduced respiratory capacity is attributable to non-service-connected disease.  

The above evidence reflects that the Veteran last had an episode of pulmonary thromboembolism in either 1998 or 1999, with no subsequent episodes or residuals.   The most probative medical opinion of record is that of the Director of Clinical Pulmonary Medicine, who ultimately concluded in April 2010 after multiple examinations and review of the claims file that there was no evidence to support the diagnosis of chronic thromboembolic disease after his massive 1998 pulmonary embolism and it was more likely that the Veteran's dyspnea was more likely related to a combination of obesity, deconditioning, and COPD.  As this physician explained the reasons for this conclusion based on an accurate characterization of the evidence of record including pulmonary test results, chest x-rays, echocardiogram and EKG, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no contrary medical opinion in the evidence of record.  

With regard to a direct rating under DC 6817, the Board initially observes that the Veteran has a history of insertion of a Greenfield filter.  As noted in the JMR, a Greenfield filter is defined as "a multistrutted, spring-style vena cava filter" which is "used for interruption of interior cava to prevent pulmonary embolism."  STEDMAN'S MEDICAL DICTIONARY, (27th Ed. 2000).

The plain language of DC 6817 and its sequential structure of increasingly prevalent symptoms from asymptomatic, to symptomatic, to chronic thromboembolism could be interpreted as requiring current episodes of emboli as a condition for any compensable rating.  Even though the Veteran has not experienced emboli during the period of this appeal and his respiratory deficits are attributable to other causes, the Veteran's prophylactic treatment for his clear susceptibility for recurrent emboli by lifelong use of anticoagulant medication in conjunction with a surgically inserted vena cava filter arguably appears to establish a degree of severity of his disease that warrants a 60 percent under DC 6817.  Presumably, these measures would not be necessary for a disease that was entirely asymptomatic or only occasionally symptomatic.  

The Board acknowledges that the Veteran is asymptomatic in as far as he has had no further pulmonary emboli and, thus absent the prophylactic measures, only a noncompensable rating would be warranted.  Nevertheless, the plain language of DC 6817 can be construed that having a history of surgical insertion of a vena cava filter, in and of itself, gives rise to a continuing prophylactic measure which warrants a 60 percent rating - regardless of no current symptomatology.  Thus, any interpretive doubt as to the meaning of DC 6817 is resolved in the Veteran's favor and a 60 percent rating is awarded.  See Brown v. Gardner, 513 U.S. 115, 118 (1994) (holding that, if a statute pertaining to veterans' benefits is ambiguous, any interpretive doubt is to be resolved in the veteran's favor); see also Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (providing that the canons of statutory construction apply to regulations as well as statutes).

However, the Board further finds that a rating greater than 60 percent is not warranted for any time during the appeal period.  The most recent examination, which was based on extensive testing, found no evidence of pulmonary hypertension, chronic pulmonary thromboembolism, right ventricular hypertrophy or cor pulmonale.  There is no medical evidence to the contrary during the appeal period.

The Board has also considered the Veteran's lay statements.  The Veteran testified that he has reduced pulmonary function as a residual of pulmonary emboli, as opposed to his COPD, obesity, and deconditioning.  The Veteran's testimony appears to the Board to be testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In any event, to the extent that the Veteran is competent to testify as to such matters, the Board finds the specific, reasoned opinion of the VA pulmonologist to be of greater probative weight than the general lay assertions of the Veteran as this physician is an expert in the field, and provided his findings based upon review of multiple diagnostic tests.

As to consideration of referral for an extra-schedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extra-schedular rating is warranted. 

The competent evidence noted above reflects that the symptoms of the Veteran's pulmonary emboli residuals are fully contemplated by the applicable rating criteria.  As shown above, the criteria contemplate that pulmonary emboli may resolve and be asymptomatic and the weight of the evidence reflects that that is the most accurate characterization of the Veteran's disability picture in the instant case.  The schedular criteria also contemplate the prophylactic measures necessary to control the disease and provide for a higher rating if additional cardiovascular damage or symptoms are present.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required and referral for consideration of an extra-schedular rating for pulmonary emboli residuals is thus not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's pulmonary thromboembolic disease has been asymptomatic since his last episode in 1998 but that the measures to control the disease most nearly approximate the criteria for a 60 percent rating under DC 6817.  A higher rating is not warranted under this diagnostic code because additional cardiovascular symptoms are not present and because respiratory dysfunction has been competently attributed to non-service-connected disease.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).





ORDER

An initial rating of 60 percent, but not higher, for residuals of pulmonary emboli is granted.  



____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


